Appeal from a decree of the Surrogate’s Court, Genesee County (Robert C. Noonan, S.), entered June 4, 2014. The decree directed Joan Peters to disgorge and release certain property and ordered that all bequests not yet received by Joan Peters under the last will and testament of David C. Peters are revoked and forfeited.
*1250It is hereby ordered that the decree so appealed from is unanimously reversed on the law without costs, and the matter is remitted to Surrogate’s Court, Genesee County, for further proceedings on the petition.
Same memorandum as in Matter of Peters ([appeal No. 3] 132 AD3d 1250 [2015]).
Present — Scudder, P.J., Smith, Centra, Peradotto and Carni, JJ.